Citation Nr: 0330885	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  02-08 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Whether there is clear and unmistakable error in rating 
decisions dated in September 1954 and October 1954, which 
denied service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from October 1952 to May 
1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO) which denied the veteran's claim of 
entitlement to an earlier effective date for the grant of 
service connection for ulcerative colitis on the basis of 
clear and unmistakable error in September 1954 and October 
1954 rating decisions.  


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  In unappealed rating decisions dated September 1954 and 
October 1954, the RO denied service connection for 
ulcerative colitis.

3.  The September 1954 and October 1954 rating decisions 
were adequately supported by the evidence of record at that 
time and were consistent with the laws and regulations then 
in effect.  


CONCLUSIONS OF LAW

1.  The September 1954 and October 1954 rating decisions 
denying service connection for ulcerative colitis are final.  
38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108, 7105 (West 2002); 
38 C.F.R. § 20.302, 20.1103 (2003).

2.  The September 1954 and October 1954 rating decisions 
denying service connection for ulcerative colitis were not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.102, 3.104, 3.105(a), 3.159 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the RO's September 
1954 and October 1954 rating decisions were clearly and 
unmistakably erroneous in not granting service connection 
for ulcerative colitis.  The veteran maintains that the 
medical evidence at the time of those rating decisions 
demonstrated that his ulcerative colitis did not preexist 
his entrance into service and was incurred during his 
service.  He asserts that he should be entitled to 
retroactive compensation benefits as of the date of his 
separation from service.  

As a preliminary matter, the Board is required to address 
the Veterans Claims Assistance Act of 2000 (VCAA) that 
became law in November 2000.  The VCAA provides, among other 
things, that the VA shall make reasonable efforts to notify 
a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  

However, the Board notes that, as will be explained below, 
the law in this case, and not the evidence, is dispositive.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter, the VCAA can have no effect on the appeal.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also 
Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect 
on appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where 
law, not factual evidence, is dispositive).  Indeed, the 
Court has specifically held that the VCAA has no application 
to allegations of clear and unmistakable error as a matter 
of law.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001).  Therefore, the Board finds that no further action 
is necessary under the VCAA in this case and that the case 
is ready for appellate review.  

Historically, the veteran's claim of entitlement to service 
connection for ulcerative colitis was first considered and 
denied in a September 1954 rating decision.  The RO denied 
the veteran's claim on the basis that the veteran's 
ulcerative colitis was noted, in the veteran's service 
medical records, as having existed prior to service, not 
found to have been incurred in the line of duty, and 
improved at discharge.  The accompanying letter concluded 
that the veteran's ulcerative colitis was not incurred in or 
aggravated by his service, as it existed prior to service 
and all in-service treatment was "remedial."  In an October 
1954 decision, the RO denied the veteran's claim for service 
connection on the basis that the additional evidence, a 
letter from the veteran's private physician, attesting to a 
lack of complaints and evidence of colitis in the two years 
prior to the veteran's entrance into service, did not 
provide a factual basis to establish service incurrence or 
aggravation.

In May 1995, the veteran filed a claim to reopen his claim 
for service connection of his ulcerative colitis.  Private 
medical records from Muhlenberg Hospital were submitted, 
showing treatment for ulcerative colitis and a report by the 
veteran of a long history of ulcerative colitis, dating back 
at least 15 years, and diagnosed during the veteran's 
military service.  In addition, the medical records showed 
that the veteran underwent a total colectomy and proctectomy 
with terminal ileum due to ulcerative colitis in December 
1977.  July and November 1995 rating decisions denied the 
veteran's claim to reopen on the basis that the veteran 
failed to submit new and material medical evidence relating 
the veteran's ulcerative colitis to the veteran's military 
service.  A March 1996 Hearing Officer's Decision, following 
the veteran's testimony at the RO, also denied the veteran's 
claim to reopen on the basis that the veteran's testimony 
was not credible and could not be used to demonstrate new 
and material evidence.

In June 1997, the Board reopened the veteran's claim on the 
basis that new and material evidence had been submitted and 
remanded the veteran's claim for additional development.  
Following completion of the requested development, in 
October 1998, the veteran's claim for service connection of 
ulcerative colitis was granted by the Board in reliance on 
Crowe v. Brown, 7 Vet. App. 238 (1995).  The Board held 
that, because a VA gastroenterologist stated that she could 
not conclude that the veteran's ulcerative colitis clearly 
and unmistakably preexisted service on the basis of the 
objective medical evidence of record, the presumption of 
soundness at enlistment had not been rebutted.  An August 
1999 rating decision implemented the Board's decision and 
assigned a 100 percent disability evaluation, effective May 
12, 1995.

The pertinent evidence of record consists of the veteran's 
service medical records and an October 1954 private medical 
record.  The veteran's May 1952 Report of Medical History at 
induction states that the veteran reported experiencing leg 
cramps, frequent indigestion, and stomach, liver, or 
intestinal trouble.  The contemporaneous Report of Medical 
Examination indicates that clinical evaluations of the 
veteran's abdomen, viscera, anus and rectum, and 
genitourinary system were normal.  

Service medical records reveal that the veteran was admitted 
to the 109th Field Hospital in July 1953 with complains of 
leg pain, dizziness and headaches.  The clinical record 
reflects that the veteran reported a history of colitis for 
many years with blood streaking.  The diagnosis at that time 
included chronic ulcerative colitis with blood loss.  In 
August 1953, the veteran reported having blood streaking 
since being overseas and denied any other history of 
bleeding.  Subsequent sigmoidoscopy in September 1953 
revealed a very friable, erythematous, diffusely involved 
mucosa with pin point bleeding, but no mucous or actual 
ulceration.  The appearance was noted to be consistent with 
that frequently seen in ulcerative colitis or amebiasis.  In 
October 1953, the veteran was hospitalized again due to 
blood streaked stools and diarrhea.  He was transferred to 
Murphy Army Hospital in December 1953.  The veteran's March 
1954 Report of Medical Examination states that an abdominal 
evaluation indicated that the veteran had chronic, moderate 
ulcerative colitis, involving the rectus and sigmoid colon, 
with infrequent exacerbations.  His disorder was noted as 
being improved, not incurred in the line of duty, and having 
existed prior to service.  The veteran appeared before a 
Physical Evaluation Board in April 1954 after he was found 
unfit for military duty due to chronic, moderate, ulcerative 
colitis involving the rectum and sigmoid colon, with 
infrequent exacerbations, and of undetermined cause.  The 
Disposition Board Proceedings report stated that the 
veteran's ulcerative colitis was not permanently aggravated 
by his active duty.  He was discharged from service in May 
1954 due to his physical disability.

In October 1954, the veteran submitted a letter from Joseph 
T. Lang, M.D., in which it was indicated that the veteran 
had been a patient from March 1950 to June 1952.  During 
this time, Dr. Lang reported that the veteran revealed no 
evidence of colitis and did not have any complaints 
signifying colitis.  Dr. Lang stated his belief that the 
veteran should be service connected for his colitis.  

Under applicable laws and regulations, RO decisions that are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  See 38 C.F.R. § 3.105(a) 
(2003).  The question of whether clear and unmistakable 
error is present in a prior determination is analyzed under 
a three-pronged test.  First, it must be determined whether 
either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed and evaluated) 
or the statutory or regulatory provisions extant at that 
time were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Third, a determination that there was clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

According to the Court, clear and unmistakable error is a 
very specific and rare kind of error.  "It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where 
the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and 
unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
(citing Russell at 313).  The Court has defined clear and 
unmistakable error as administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1992).  However, the mere misinterpretation 
of facts does not constitute clear and unmistakable error.  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
Court has also held that the failure to fulfill the duty to 
assist does not constitute clear and unmistakable error.  
See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey 
v. Brown, 6 Vet. App. 377 (1994).

As stated earlier, the veteran claims that the RO did not 
consider medical evidence showing that his ulcerative 
colitis did not preexist his entrance into service and was 
incurred during his service, particularly with regard to 
statutory and regulatory provisions regarding the 
presumption of soundness and service connection in its 
September 1954 and October 1954 rating decisions denying the 
veteran service connection for ulcerative colitis.  The 
veteran did not file a notice of disagreement within one 
year of the RO's decisions, and as such, the RO's September 
1954 and October 1954 rating decisions are final.  See 
38 U.S.C.A. § 7105(a), (b)(1), (c) (A notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  If a NOD is not filed within 
one year of notice of the decision, the RO's determination 
becomes final).  Therefore, the September 1954 and October 
1954 rating decisions are only subject to attack under the 
theory of clear and unmistakable error.

Having determined that the RO's September 1954 and October 
1954 rating decisions are final, the Board further finds 
that the RO's decisions were in accordance with the 
applicable laws and regulations, and that the evidence of 
record adequately supported the decisions.  The September 
1954 and October 1954 rating decisions demonstrate that the 
RO considered the provisions relating to the presumption of 
soundness and service connection on the basis of both in-
service incurrence and aggravation.  The decision cited the 
veteran's abdominal complaints at enlistment and referred to 
the findings of the veteran's service medical records, which 
noted the veteran's clinical history of abdominal 
complaints, as reported by the veteran, and diagnosed him 
with ulcerative colitis.  The Disposition Board Proceedings 
report's opinion that the veteran's ulcerative colitis 
existed prior to service provided an evidentiary basis to 
conclude the presumption of soundness was rebutted, and the 
Disposition Board Proceedings report's finding that his 
ulcerative colitis did not permanently worsen during his 
service provided an evidentiary basis to conclude that the 
veteran's ulcerative colitis was not aggravated during his 
service.  

The Board reiterates that the standard for clear and 
unmistakable error requires that any such error compel the 
conclusion that reasonable minds could not differ, and that 
the result would have been manifestly different but for the 
error.  See Fugo at 43.  Despite the veteran's allegation 
that the RO failed to review all of the evidence, the RO, in 
making its decisions, considered the pertinent evidence of 
record at that time.  In this regard, the Board notes that 
the RO, in its decisions, referred to the veteran's service 
medical records and the private medical record in concluding 
that the veteran was not entitled to service connection for 
his ulcerative colitis.  Further, the Board finds that even 
if the RO failed to specifically discuss each item of 
evidence being considered, there was no evidence, at that 
time, indicating that the veteran's ulcerative colitis did 
not preexist his service or that the veteran's ulcerative 
colitis was incurred or aggravated during his service.  The 
RO's determinations were clearly supported by the veteran's 
service medical records, which, as stated previously, 
indicated that the veteran's ulcerative colitis preexisted 
his service and was not permanently aggravated during his 
service.  A review of the record clearly indicates that, at 
the time of the RO's 1954 rating decisions, the evidence did 
not include an opinion relating the veteran's ulcerative 
colitis to his service and that the October 1954 statement 
from  Dr. Lang was not sufficient to rebut the presumption 
of soundness at enlistment.  In this regard, the Board 
points out that the statement from Dr. Lang, relating that 
the veteran should be service-connected for his ulcerative 
colitis provided no rationale for the RO to base a grant of 
service connection.  Furthermore, while the Board 
acknowledges the veteran's argument that the RO should have 
drawn the same conclusion as the October 1997 VA physician 
on the basis of Dr. Lang's October 1954 letter, the Board 
notes that the RO is not qualified to make determinations of 
medical causation without clear evidence or an opinion 
demonstrating a causal link between the veteran's service 
and his ulcerative colitis.  The veteran did not provide any 
objective medical evidence indicating that the veteran's 
ulcerative colitis was causally or etiologically related to 
his service, and, without such medical evidence, the RO 
could not conclude that the veteran's ulcerative colitis was 
causally or etiologically related to the veteran's service.  

Moreover, the Board finds that even if it was error for the 
RO to not specifically discuss its reasoning and the legal 
provisions for its confirmation of the previous denial of 
the veteran's claim in its October 1954 rating decision, 
there was no evidence of record that the veteran's 
ulcerative colitis was incurred or aggravated during his 
service.  As stated earlier, a history of the veteran's 
abdominal complaints was clearly noted on his enlistment 
examination and his service medical records do not provide 
evidence that his ulcerative colitis worsened beyond the 
normal progress of the disorder, and, in fact, state that 
his disorder improved.  As such, there is no evidence of an 
error that would have manifestly changed the result.  
Therefore, for the Board to determine that the RO committed 
clear and unmistakable error because it did not specifically 
list all of the evidence considered would require the Board 
to presume that the RO did not properly discharge its 
duties.  See Crippen at 420 (until February 1, 1990, ROs 
were not required to specify, in each rating decision, the 
evidence considered and the reasons for disposition).   See 
also Butler  v. Principi, 244 F.3d 1337, 1340 (2001) ("[i]n 
the absence of clear evidence to the contrary, the doctrine 
[of the presumption of regularity] presumes that public 
officers have properly discharged their official duties.").  
As such, there is no evidence of an error that would have 
manifestly changed the result.  Accordingly, the Board 
concludes that the RO considered all of the relevant law and 
evidence in the 1954 rating decisions.  As such, the 
September 1954 and October 1954 rating decisions were not 
clearly and unmistakably erroneous.  




ORDER

The September 1954 and October 1954 rating decisions were 
not clearly and unmistakably erroneous, and the appeal is 
denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



